The opinion of the Court was.delivered by
Bermudez, C. J.
The contentions in this case relate to the distribu tion of tbe proceeds of real estate sold to satisfy plaintiff’s vendor’s claim.
The amount realized, $6,800, is claimed by a number of opponents who seek preference, the ones over the others, resulting from conventional and judicial mortgages and privileges.
*150It is unnecessary to state in what particulars the demands respectively clash. It is enough to say that they do, and that they aggregate nearly twice the proceeds of sale.
Two only of those claims were considered and determined below. This was done over the objections of one of the opponents. They were tried and passed upon on different days and by separate judgments, which apparently conflict together and seem to have been left for interpretation and enforcement to the discretion of the executive officer of the court.
The. remaining oppositions were not tried, and as far as the transcript shows, are still pending.
It has been well observed, that proceedings of this character partake .of the nature of a concurso and resemble a tableau of distribution. Bowman vs. McKleroy, 14 Ann. 594.
In successions, in surrenders, and in all kindred matters in which funds are involved for distribution, as the common pledge of creditors, it is indispensable, in order to avoid confusion and injustice, particularly where there exists a clash of interests, that all the pretensious affecting the money in hand be tried together and adjudicated upon by one and the same judgment, which, it is important to all concerned, should not be rendered separately and piecemeal, after diffeient trials.
The first judgment here was upon a rule of the bank against opponent Heath, who had subsequently taken one also. It ordered the payment of the bank’s claim, $3,300, with interest, attorneys’ fees, etc., after retaining an amount sufficient to pay Heath, say $2,200, with .interest, attorneys’ fees, should he therealter be decreed entitled thereto.
The second judgment appealed from is on the opposition of Mrs. Gaignard for a priority. That judgment ordered the payment of her claim, some $3,000, by preference over Heath, or so much thereof as may remain after paying the bank, in case there should not be enough to pay both.
The rules were not tried contradictorily with all the parties who had an interest to resist them and who claimed superiority.
That which the district court could not do, it is not in our power to accomplish.
All the opponents must be heard at one and the same time, befoie there can be rendered any judgment upon the validity and rank of their respective claims.
When this shall have been done, and the adjudication shall be *151brought up for review, it will become our duty to hear and determiue, but not until then.
It is therefore ordered and decreed, that the judgments appealed from be reversed, and that the case be remanded to the lower court, to be proceeded with according to the views herein expressed and according to law; and that appellees pay costs in both courts, from and after the filing of the rules, the other costs to abide the final determination of the suit.